DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.


Claims Status
Claims 1, 8 and 15 have been amended.
Claims 7 and 14 have been cancelled.
Claims 1-6, 8-13 and 15-20 are pending and rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Arguments
Double Patenting rejection
Applicant’s remarks, filed 12/13/2021, with respect to the provisional rejection of claims 1-6, 8-13 and 15-20 on the grounds of nonstatutory double patenting have been fully considered.  Examiner appreciates Applicant’s position has restated the rejection below, for completeness of record.

35 USC 101 rejections
Applicant's arguments with respect to the rejection of claims 1-6, 8-13 and 15-20 under 35 USC 101, as being directed to a judicial exception, have been fully considered but are not persuasive, in view of the accompanying amendments and in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf).  The rejection under 35 USC 101 is explained in further detail below.  Examiner invites Applicant to schedule an interview to discuss the pending rejection.
Examiner appreciates Applicant’s inclusion of additional limitations, however, the Examiner asserts that even with the inclusion of additional features, the claims remain abstract and directed to a judicial exception. As written, the claims merely review order data to manage order fulfillment options, which is considered to be an abstract idea as it relates to ‘certain methods of organizing human activity’.
	Applicant argues that the present invention recites significantly more than an abstract idea.  Examiner disagrees and begins by noting that claim 1 fails to recite any hardware performing any of the recited functions.  Additionally, if any hardware were to be cited, the functions listed would likely merely used in its ordinary capacity for economic or other tasks.  As written, the claims do not present a technical solution to a technical problem as they do not impart any functional change to any data or computer itself, nor any improvement to another technology or technical field.
The additional elements are merely recited at a high level of generality and amount to little more than the mere instructions to implement an abstract idea on a computer or similar hardware. Further, these elements represent little more than a general link to a technological environment (i.e. a mere attempt to restrict use of the idea to a technical environment such as the Internet or computer networks – see Ultramercial, Inc. v. Hulu, LLC) as currently written. In each case, the courts have found such 
As written, the claims fail to be significantly more than the abstract idea because the claims use a computer or other machinery in its ordinary capacity for economic or other tasks or simply add a general purpose computer or computer components after the fact to an abstract idea.  Therefore the claims continue to be viewed as examples of an abstract idea without significantly more and thus lack subject matter eligibility.  
Additionally, where certain dependent claims rely upon similar additional elements as recited in claim 1 these do not result in significantly more than the abstract idea itself. The additional elements of the dependent claims are treated at least similarly as those discussed above with respect to claim 1. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.
In view of the above, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  
For at least these reasons above, the rejections under 35 USC 101 have been maintained and are explained in further detail below.

	Additionally, with regards to claims 15-20, the claims recite "a computer readable storage medium."  Examiner recommends that Applicant amend claims to recite "a non-transitory computer readable storage medium..."

35 USC 103 rejection
Applicant’s arguments with respect to the rejection of claims 1-6, 8-13 and 15-20 under 35 USC 103 have been fully considered and are persuasive, in view of the accompanying amendments. However, 
Applicant's amended claim 1 now requires “analyzing a current customer profile and historical data using natural language processing; analyzing the natural language by generating models for scoring and rankling results for training based on large sets of inputs and outputs to determine a confidence level of an answer”. This added language had not been previously recited and changes the scope of the claimed invention. Applicant's amendments have therefore necessitated any new grounds of rejection set forth below.

Claim Objections
The claims are objected to because of the following informalities:
In Claim 1, line 17, “rankling" should read —ranking—
In Claim 8, line 18, “rankling" should read —ranking—
In Claim 15, line 19, “rankling" should read —ranking—
Appropriate correction is required.


Double Patenting
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-13 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-13 and 15-20 of copending Application No. 16/585455. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would be anticipated by the claims of application 16/585455. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13 and 15-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites: 
establishing a threshold deadline for pickup of the product representing a likelihood that the online order is at risk of abandonment; 
monitoring a pickup status of the online order to determine that the product has not been picked up by the threshold deadline; 
determining that delivery of the product after the threshold deadline from a location of the store to an address of the customer is still feasible for a known delivery charge; and 
transmitting a notification to the customer that the product can be delivered with proposed delivery details including the delivery charge
receiving a confirmation for delivery from the customer responsive to the notification; 
collecting additional information from the customer for scheduling a delivery; 
analyzing a current customer profile and historical data; 
analyzing the natural language by generating models for scoring and rankling results for training based on large sets of inputs and outputs to determine a confidence level of an answer;
communicating with a store associate for confirming the product is picked and packed; and 
scheduling a delivery for the product.

These steps, as a whole, set forth the process for reviewing order data to manage order fulfillment options, which is an abstract idea because it is a method of organizing human activity. 
This judicial exception is not integrated into a practical application. Notably, claim 1 does not recite additional elements.  Examiner also contends, in arguendo, that claim 1 would not integrate the recited judicial exception into a practical application even if claim 1 were to include additional elements as presented in independent claim 8. The “computer system”, “processors” and “memory device” (of claim 8) generally link the abstract idea to a particular technological environment (i.e. computers) (see MPEP 2106.05(h)); and the computing system is merely being used as a tool to perform the abstract idea (i.e. a generic computer component) (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are merely being used to apply the abstract idea to a technological environment using a generic computer component. Accordingly, claim 1 is ineligible.
Dependent claims 2-6 merely further limit the abstract idea and are thereby considered to be ineligible.
Claims 8-13 and 15-20 are parallel in nature to claims 1-6. Accordingly claims 8-13 and 15-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Furthermore, regarding claims 15-20, the claims recite "a computer readable storage medium." Applicant's specification does not set forth what constitutes computer readable medium. Therefore, in accordance with MPEP 2111.01 and the USPTO's "Subject Matter Eligibility of Computer Readable Media" memorandum dated January 26, 2010, and located at http://www.uspto.gov/patent/law/notices/101_crm_20100127.pdf, in view of the ordinary and customary meaning, a computer readable medium includes signals per se. Thus, the computer readable medium is considered to be non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2  Examiner recommends that Applicant amend claims to recite "a non-transitory computer readable storage medium..." 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al. (U.S. Pre-Grant Publication No. 2009/0228325) (“Simmons”), in view of Lye et al. (U.S. Pre-Grant Publication No. 2021/0082074) (“Lye”) and Byron et al. (U.S. Pre-Grant Publication No. 20150170086) (“Byron”).

Regarding claim 1, Simmons teaches a method of converting a buy-online pickup-in-store (BOPIS) order for a product by a customer to a delivery order comprising:
monitoring a pickup status of the online order to determine that the product has not been picked up by the threshold deadline (Fig. 5; para [0104], [0105]); 
determining that delivery of the product after the threshold deadline from a location of the store to an address of the customer is still feasible for a known delivery charge (Fig. 5, 6; para [0104], [0105]); and 
transmitting a notification to the customer that the product can be delivered with proposed delivery details including the delivery charge (Fig. 5, 6; para [0104], [0105])
receiving a confirmation for delivery from the customer responsive to the notification (Fig. 5; para [0107], [0110]); 
collecting additional information from the customer for scheduling a delivery (Fig. 5; para [0107], [0110]); 
analyzing a current customer profile and historical data (para [0064], application may also perform an analysis of past orders; para [0097], analysis of tracked behaviors may also be performed);
communicating with a store associate for confirming the product is picked and packed (Fig. 5; para [0106], [0107]); and 
scheduling a delivery for the product (Fig. 5; para [0107], [0110]). 

Although Simmons teaches order management, Simmons does not explicitly teach establishing a threshold deadline for pickup of the product representing a likelihood that the online order is at risk of abandonment.
Lye teaches establishing a threshold deadline for pickup of the product representing a likelihood that the online order is at risk of abandonment (para [0126], [0148], [0150], [0152]). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art at the time of filing to include the noted limitations as taught by Lye in the method of Simmons, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved method to more easily, efficiently, and effectively conduct online transactions for those products and/or services that have been traditionally conducted in other ways (see Lye, para [0004]). 

Although Simmons teaches order management, Simmons does not explicitly teach using a cognitive system having a neural network; using natural language processing; and analyzing the natural language by generating models for scoring and rankling results for training based on large sets of inputs and outputs to determine a confidence level of an answer.
 teaches 
using a cognitive system having a neural network (para [0039]); 
using natural language processing (para [0022]); and 
analyzing the natural language by generating models for scoring and rankling results for training based on large sets of inputs and outputs to determine a confidence level of an answer (para [0022], [0039], [0095]). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art at the time of filing to include the noted limitations as taught by Byron in the method of Simmons, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved method for augmenting business process execution using natural language processing (see Byron, para [0006]). 

Regarding claim 2, Simmons, Lye and Byron teach the above method of claim 1.  Simmons also teaches wherein there are a plurality of potential communication channels for notifying the customer, and further comprising selecting an optimal communication channel by analyzing previous engagement rates with the customer over each of the potential communication channels, wherein said transmitting transmits the notification via the optimal communication channel (para [0030], [0062], [0106], [0123]).

Regarding claim 3, Simmons, Lye and Byron teach the above method of claim 1.  Simmons also teaches further comprising determining an optimal time for notifying the customer based on previous notifications sent to the customer and time constraints related to the store associated with the order, wherein said transmitting transmits the notification at the optimal time (Fig. 6; para [0074], [0097], [0105], [0117]).

Regarding claim 4, Simmons, Lye and Byron teach the above method of claim 1.  Simmons also teaches wherein said establishing includes an analysis which uses a combination of cognitive prediction, a customer-specific time frame, one or more order constraints, and real-time data (Fig. 6; para [0074], [0097], [0105], [0117]).

Regarding claim 5, Simmons, Lye and Byron teach the above method of claim 1.  Simmons also teaches wherein said establishing includes an analysis which uses cognitive prediction based on a customer profile uniquely associated with the customer, the customer profile including historical data pertaining to multiple previous BOPIS orders from the customer (Fig. 6; para [0074], [0097], [0105], [0117]).

Regarding claim 6, Simmons, Lye and Byron teach the above method of claim 5.  Simmons also teaches wherein the customer profile further includes demographic data associated with the customer used in the cognitive prediction (Fig. 6; para [0074], [0097], [0105], [0117]).

Claims 8-13 and 15-20 recite substantially similar subject matter to claims 1-6 and therefore are rejected on similar grounds as above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684